19-2489
Barnes v. NYPD Police Officer Joseph Carolan


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

                At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 3rd day of September, two thousand twenty.

Present:
            ROSEMARY S. POOLER,
            PETER W. HALL,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

EDWARD BARNES,

                          Plaintiff-Appellant,

                 v.                                                         19-2489

NYPD POLICE OFFICER JOSEPH CAROLAN,
TAX #953730, NYPD POLICE OFFICER JOSEPH
FRATTO, TAX #953882,

                          Defendants-Appellees,

JOHN DOE #1, A POLICE OFFICER FROM
NYPD, JOHN DOE #2, A POLICE OFFICER
FROM NYPD, JOHN DOE #3, A POLICE
OFFICER FROM NYPD, THE CITY OF NEW
YORK,

                  Defendants.
_____________________________________
Appearing for Appellant:                             EDWARD BARNES, pro se, New York,
                                                     N.Y.

Appearing for Appellees:                             NWAMAKA EJEBE, Assistant Corporation
                                                     Counsel (Melanie Tharamangalam West, on
                                                     the brief), for James E. Johnson, Corporation
                                                     Counsel for the City of New York, New
                                                     York, N.Y.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Daniels, J.; Pitman, M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment be and it hereby is AFFIRMED.

        Appellant Edward Barnes, proceeding pro se, appeals the district court’s decision
granting summary judgment to defendants, officers Joseph Carolan and Joseph Fratto. Barnes
sued the defendants under 42 U.S.C. § 1983, claiming that they violated his Fourth Amendment
rights when they stopped and searched him, and arrested him. We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

         We review a grant of summary judgment de novo, “resolv[ing] all ambiguities and
draw[ing] all inferences against the moving party.” Garcia v. Hartford Police Dep’t, 706 F.3d
120, 126–27 (2d Cir. 2013). “Summary judgment is proper only when, construing the evidence
in the light most favorable to the non-movant, ‘there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334,
344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

        Summary judgment in favor of defendants was proper because the undisputed facts
showed that the defendants had arguable probable cause to search and arrest Barnes. See Lanning
v. City of Glens Falls, 908 F.3d 19, 24 n.4 (2d Cir. 2018) (“[W]e may affirm on any grounds for
which there is a record sufficient to permit conclusions of law, including grounds not relied upon
by the district court.” (alteration and internal quotation marks omitted)).

         Probable cause exists for an open container violation based on the officer’s observation
that a suspect was holding a partially concealed bottle or can. See, e.g., People v. Bothwell, 261
A.D.2d 232, 234 (1st Dep’t 1999) (holding that officer had probable cause to believe suspect
violated open container law because the officer was trained “to police quality of life offenses
[and] observed defendant, engaged in conversation, holding in front of him a partially concealed
open bottle resembling a beer bottle”); cf. United States v. Singletary, 798 F.3d 55, 63 (2d Cir.
2015) (holding that officer had reasonable suspicion to conduct an investigatory stop where the
suspect was “carrying a beer-sized can wrapped in a brown paper bag” while walking down the
street).

                                                 2
        Because the defendants had at least arguable probable cause to arrest Barnes for an open
container violation, the search was also lawful. A search incident to arrest is lawful where the
officer reasonably believed he had probable cause, regardless of whether the officer actually
intended to arrest the suspect (or simply issue a ticket or violation) prior to the search. See United
States v. Diaz, 854 F.3d 197, 205–09 (2d Cir. 2017).

        Finally, the defendants also had arguable probable cause to arrest Barnes for possession
of the knife, despite Barnes’s argument that the knife was a utility knife. Because the undisputed
facts showed that the knife flicked open, the officers reasonably believed the knife to be a gravity
knife. See People v. Herbin, 86 A.D.3d 446, 446 (1st Dep’t 2011) (holding that the definition of
a gravity knife was met where “officers release[d] the blade simply by flicking the knife with
their wrists”).

        We have considered the remainder of Barnes’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.



                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3